DETAILED ACTION
Applicant’s response, filed December 20, 2021, is fully acknowledged by the Examiner. Currently, claims 1, 2, 4, 5, and 8-25 are pending with claims 3, 6 and 7 cancelled. The following is a complete response to the December 20, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of features of the electrosurgical device contemplated in claim 17 including the electrode gap mechanism proximate the tip for adjusting the distance between the first pole electrode and the second pole electrode per claim 13 and the first pole electrode and the second pole electrode comprising a portion of a removable cap containing a plurality of electrodes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Regarding claim 17, the claim presently requires that “the first pole electrode and the second pole electrode comprise a portion of a removable cap comprising a plurality of electrodes.” Parent claim 13 has set forth for the first and second pole electrodes, and then for a 
Looking to the instant disclosure, a cap is only discussed in paragraph [0067] of the filed disclosure. Therein, a cap 200 is disclosed as that it “can incorporate a third electrode” and that any “electrode configuration or spacing described above for a cap could be included.” Turning to the gap adjuster, such is disclosed in [0025] as being shown in figure 15A. Paragraph [0053] contemplates that “where electrode prongs 502 are substantially integral with head 12, that extension of electrode prongs 502 may be adjustable” and paragraphs [0060]–[0062] discuss the adjuster providing for the changing of the gap between two electrodes 22/23. The Examiner has failed to find any disclosure, however, that the gap adjuster for adjusting the spacing between the first and second pole electrodes and then for the first pole electrode and the second pole electrode to comprise a portion of a removable cap with a plurality of electrodes. 
The Examiner is of the position that the above disclosure fails to support for the inclusion of both a gap adjustment mechanism as in claim 13 in addition to a removable cap as in claim 17 given that the disclosure in [0053] provides specific direction that adjustable electrode arrangements include the electrodes as an integral portion of the head. 
The Examiner has further reviewed the instant drawings, but has failed to find disclosure of such an arrangement. With respect to the listed priority documents, provisional application 60/699,679 only lists that optimal spacing can be accomplished through “the use of a cap or a variable width tip” but does not support the combination of a gap adjustment mechanism and a cap as presently required in claim 17.
As such, it is for at least the reasoning set forth above that the Examiner is of the position that the instant disclosure fails to be enabling for the providing of an electrode gap adjustment 
For the sake of completeness, the Examiner notes that while Applicant alleges on page 8 of the Remarks filed May 17, 2021 that support for the limitation in claim 17 can be found in figures 11-13 and paragraphs [0052] and [0054] of the file Specification, the Examiner has failed to find disclosure therein that supports the combination of limitations for at least the reasoning set forth above. At most, [0052] and [0054] contemplate for alternative tip designs for the device including a removable tip with an array of arrangements for the electrodes thereon. Nothing in [0052] or [0054] supports for the use of a tip in combination with a gap adjustment mechanism as set forth in claim 13.
The Examiner is, therefore, of the position that the electrosurgical device set forth in claim 17 would require undue experimentation outside of what would be considered routine in the art to accomplish. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 5, 8-12 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGee et al. (US Pat. No. 5,637,090).
Regarding claim 1, McGee provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 3 with the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes E2), the electrosurgical device comprising: a first pole electrode on the distal tip for the delivery of RF energy to tissue (E1), a second pole electrode on the distal tip parallel to and spaced away from the first electrode a first distance (E2), the second pole electrode for the delivery of RF energy to tissue (capable of such via the application of RF energy from E2), and a sensor electrode on the distal tip parallel to and spaced away from the first pole electrode a second distance (e2), wherein when the sensor electrode and at least one of the first pole electrode and the second pole electrode are in contact with tissue, the sensor electrode enables a sensor to sense at least one selected from the group of voltage, tissue impedance, electrical conduction, conduction time, conduction velocity, and signal phase angle (see col. 5; 61 – col. 6; 67 providing for e2 to be connected to a signal wire for providing feedback from the site with such capable of providing voltage, current, impedance, and other various parameters related to the tissue).
	Regarding claim 2, McGee provides that the at least one sensor electrode is electrically coupled to one of the first pole electrode or the second pole electrode and capable of delivering RF energy to tissue (e2 is capable of applying RF energy via its conductor, and is electrically coupled to the first pole electrode via each of E1 and e2 not being completely electrically isolated from one another).

	Regarding claim 5, McGee provides that the second width of the sensor electrode is between about .01 of the first width and about .95 of the first width (in view of col. 4; 31-41, the various ranges of e2 would be between 1% and 95% of E1).
Regarding claim 8, McGee provides that the sensor electrode is located equidistant between the first pole electrode and the second pole electrode (see the equal spacing and gaps in figure 3 between E1, E2 and e2), and wherein when the first pole electrode and the second pole electrode are connected to one common electrical pole and the sensor electrode is connected to a second electrical pole, RF energy flows between the sensor electrode and at least one of the first pole electrode and the second pole electrode. The Examiner notes that the claimed functionality of the energy delivery in the claim is a functional recitation of the intended use of the apparatus. It has been held that such a functional recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art device of McGee is readily capable of performing the claimed function due to each of the electrodes of the device of figure 3 having individual connections thereby readily allowing energy to be applied as claimed.
	Regarding claims 9-11, McGee provides for the claimed, first pole electrode, second pole electrode and sensor electrode, and that each electrode is individually connectable to a source via individual connectors attached respectively thereto. As such, the device of McGee is readily capable of providing the functionality set forth in claims 9-11 with respect to the various sensor 
Regarding claim 12, McGee provides that the electrosurgical device has an interface for the selection of at least one from the group of an RF generator to create a lesion, an impedance monitoring system for measuring impedance, a pacing monitor to provide electrical stimulus, and an electrogram machine for sensing at least one of voltage, electrical conduction, conduction time, conduction velocity, and signal phase angle (44).	
Regarding claim 24, McGee further provides for an ablation sensing unit communicatively coupled to at least one of the first pole electrode, the second pole electrode, and the sensor electrode, the ablation sensing unit configured to determine at least one of voltage, tissue impedance, electrical conduction, conduction time, conduction velocity, and signal phase angle (38 functioning to receive signals from at least e2, this signal having at least factors including a voltage, electrical conduction from e2 and a phase angle).
Claims 13-16 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Falwell (US Pat. No. 6,464,698 B1).
Regarding claim 13, Falwell provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 1 with the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes 12), the electrosurgical device comprising a first pole electrode on the distal tip (distal 62), a second pole electrode on the distal tip parallel to and spaced away from the first electrode 12), an electrode gap adjustment mechanism proximate the tip for adjusting the first distance between the first pole electrode and the second pole electrode to a second distance optimized for at least one selected from the group of voltage measurement, impedance measurement, conduction measurement, conduction velocity measurement, conduction phase angle measurement, lesion width, lesion depth, stimulation energy delivery, and RF energy delivery (20).
Regarding claim 14, Falwell provides that the electrode gap adjustment mechanism maintains general parallelism between the first pole electrode and the second pole electrode at any distance (via the sliding of 12 relative to 62 maintain the parallelism via the sliding along the track at 43).
Regarding claim 15, Falwell provides that the electrode gap adjustment mechanism includes at least one selected from the group of a screw, a ramp, a cam, a cantilever, and a spring (spring as in figure 4 at 60; ramp/cam at 36/50).
	Regarding claim 16, Falwell provides that the tip includes a third electrode operably attached to at least one of said fixed first pole electrode or said moveable second pole electrode (proximal 62 operably attached to each of 62/12 via the attachment through the shaft). 
Regarding claim 25, Falwell provides for an electrosurgical device having a distal tip for creating a lesion on tissue (see figure 1 with the distal end being taken as at least the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrodes 12), the electrosurgical device comprising: a first pole electrode comprising a distal end of the electrosurgical device (distal 62 forms a first pole electrode and includes a distal end as defined above), a second pole electrode comprising the distal end of the electrosurgical device (12 forms a second pole electrode and includes a distal end as defined 62 and 12 are both parallel and spaced from one another), an electrode gap adjustment mechanism for adjusting the first distance between the first pole electrode and the second pole electrode to a second distance optimized for at least one selected from the group of voltage measurement, impedance measurement, conduction measurement, conduction velocity measurement, conduction phase angle measurement, lesion width, lesion depth, stimulation energy delivery, and RF energy delivery (the mechanism at 20).
Claims 18, 19 and 21 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marchlinski (US Pat. No. 5,447,529).
Regarding claim 18, Marchlinski discloses a method of creating a lesion on tissue with an electrosurgical device comprising: providing an electrosurgical system comprising: a generator (generator connected to 14/16 for providing energy as disclosed throughout), a handpiece having at least a first electrode and a second electrode on a distal tip (the device as in figure 1 with the electrodes at 10/16; the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrode 16), at least one sensor operably connected to the at least first electrode and second electrode, the at least one sensor selected from at least one of the group of an impedance sensing circuit, an impedance monitoring system and an electrogram machine (see the electrogram machine as in col. 4; 24-51; impedance as in col. 4; 28-33), ablating tissue with the at least first electrode and second electrode placed to create a lesion therebetween (see col. 5; 6-8 disclosing ablation ), and, sensing the effectivity of the lesion with the at least first electrode and second electrode of the electrosurgical device (See col. 7; 20 – col. 8; 57).

	Regarding claim 21, Marchlinski provides that during the step of ablation, the first and second electrodes and the impedance sensing circuit simultaneously measure impedance between the electrodes (as in at least col. 4; 28-33 and col. 7; 20 – col. 8; 57).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529) as applied to claim 18 above, and further in view of Panescu (US Pat. No. 5,925,038).
Regarding claim 20, Marchlinski provides for mapping the heart (via electrograms) and ablating tissue, but fails to provide for a step of pacing the heart with the first and second pole electrode on the electrosurgical device operably attached to a pacing monitor. Panescu teaches pacing before tissue ablation (See col. 7; 38-40 discussing that the expanded electrode structure 20 is used to convey pacing signals to confirm contact with tissue before ablating). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the step of pacing before the tissue ablation and after mapping as taught by Panescu in combination with the methodology of Marchlinski. While Marchlinski provides for pre-ablation sensing of tissue in order to determine contact, the level of energy applied in not discussed. In view of Panescu, it would be advantageous to have the pacing step prior to the ablation on non-ablated heart tissue in order to stimulate the heart so as to ensure that contact with tissue and the electrodes is established as taught by Panescu (and which is also a concern in Marchlinski).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529). as applied to claim 18 above, and further in view of Swanson et al. (US Pat. No. 6,640,120).
48; the efficacy of the lesion is sensed by placing the pair of pacing electrodes across the lesion to apply stimulation voltages). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the sensing via electrogram as in Swanson as the manner of sensing the effectivity of the lesion in Marchlinski. Swanson readily provides that such is a known modality of lesion testing that works equally as well as that of Marchlinski to ensure that proper treatment has been achieved.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchlinski (US Pat. No. 5,447,529) as applied to claim 18 above, and further in view of Falwell (US Pat. No. 6,464,698).
Regarding claim 23, Marchlinski fails to disclose the step of providing a gap adjustment mechanism operably coupled to one of the at least first electrode or second electrode, and adjusting the gap between the at least first electrode or second electrode to a gap suited for ablation or sensing with a sensor. Falwell discloses a similar device as that of Marchlinski and includes the step of providing a gap adjustment mechanism functions to adjust a gap between a first and second electrode (20 provides the adjustment of the electrode 12 relative to one of the other electrodes on the device). Falwell further provides that the adjustment of the gap is suited .
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the Remarks filed December 20, 2021 with respect to the Drawing objections. Therein, Applicant contends that the issues noted with respect to claim 13 and its recitation of the first pole electrode on the distal tip, second pole electrode on the distal tip parallel to and spaced away from the first electrode a first distance, and an electrode gap adjustment mechanism proximate the tip for adjusting the first distance can be found in figures 15 and 15a, as well as the disclosure in [0060]-[0062]. Applicant specifically alleges that “the foregoing paragraphs describe an electrode gap adjustment mechanism to vary the spacing between electrodes 623, 624.” 
	Applicant then continues that, with respect to claim 17, the first pole electrode and the second pole electrode comprising a portion of a removable cap containing a plurality of electrode are shown in embodiments in figures 11-13 and paragraphs [0054]-[0055]. Applicant continues 
	Applicant further argues on pages 9-10 with respect to the rejection of claim 17 under 35 U.S.C. 112(a). Therein, Applicant notes the support for the subject matter of claim 13 can be found in figures 15/15a and [0060]-[0062]. Applicant continues, with respect to claim 17, that “when the embodiment of FIGS. 15 and 15A is outfitted with one of the tips 200, 300, 400 depicted in FIGS. 11-13, one skilled in the art is able to vary the spacing of a first pole electrode and a second pole electrode of the tip 200, 300, 400 by using the electrode gap adjustment mechanism of FIGS. 15 and 15A.” Applicant furthers this rationale in discussing that “varying the spacing of the electrodes 623, 624 depicted in FIGS. 15 and 15A” would cause such to engage different ones of the electrodes 222/322/422 on the respective tip 200/300/400, “thus changing the spacing between the active electrodes 222, 322, 422 on the tip.” Applicant concludes that “ neither claim requires that the adjustment mechanism “be present in the tip” and, rather, the mechanism is only required to be “proximate the tip, which is satisfied by the embodiment depicted in FIGS. 15 and 15A including one of the tips of FIGS. 11-13.”
This is not persuasive. With respect to the electrode gap adjustment mechanism, the electrode gap adjustment mechanism is discussed in [0060]-[0062] of the filed Specification and shown in figures 15 and 15A. Paragraph [0060] specifically contemplates that “one of the electrodes 22, 23 can be made variable or adjustable to the other electrode … to best match the needs of the selected interface coupled devices 510, 520, 530, 540.” This makes no mention of 
Turning to the disclosure in [0054]-[0055], the Examiner notes that such does discuss the use of tips 200/300/400 in figures 11, 12 and 13, respectively. Paragraph [0054] is silent with respect to the use of any of the tips 200/300/400 with a gap adjustment mechanism as in [0060]-[0062]. Paragraph [0055] , while noting that each of the electrodes “may be individually electrically addressable (e.g. in accordance with user selections or automatic selections)”, or “addressable in pairs or sets”, fails to set forth any contemplation or working example that this addressing is done mechanical by an electrode gap adjustment mechanism as shown in figures 15 and 15A. Additionally, while [0055] includes a broad, non-limiting statement regarding that “selections of electrode 222, 322, 422 for being addressed in particular circumstances, will be apparent to those of ordinary skill in the art”, there is no showing at all that these tips were ever intended to be used in conjunction with the gap adjustment mechanism in figures 15 and 15A. 
Further, while [0054] and [0055] discuss “tips”, the only mention of a “cap” as set forth in claim 17 is in [0067], and such is with respect to the inclusion of a third electrode on the cap 200. The Examiner also notes that the disclosure with respect to the embodiment in figures 15 and 15A specifically denotes the electrodes 623 and 624 as a fixed first pole electrode and a 
To this end, the electrodes in [0054] and [0055] are never discussed as being first/second pole electrodes but, rather just electrodes. Even assuming, arguendo, that a respective first and second electrode on a tip 200/300/400 can be considered a first pole electrode and a second pole electrode, then the combination proffered by Applicant in the Remarks with respect to the Drawing objections and 112(a) rejection is unclear given that the combined arrangement would include at least two first pole electrodes and at least two second pole electrodes. This combination, however, has never been disclosed in the disclosure, and the Examiner has failed to find any disclosure or working example that any of the tips 200/300/400 depicted in figures 11-13 were ever contemplated as being combined with the electrode adjustment mechanism as alleged by Applicant in the Remarks.
The Examiner, therefore, maintains that the combination of limitations set forth in claim 17 would require undue experimentation to accomplish given the lack of direction and working examples in the instant disclosure. Again, there is no contemplation that the arrangements in figures 11-13 and figures 15/15A can be combined. There is no contemplation as to how or if the fixed and movable electrodes 622/623 in figures 15/15A are spaced and movable so as to contact each of the various electrodes in figures 11-13. It is, at most, unclear, if the disclosed gap adjustment mechanism and related structure could adjust to the levels needs to provide for the individual or pair addressing of electrodes contemplated in [0055] especially in via of the tightly spaced, matrix-style arrangement of the multiple electrodes in the embodiment of figure 13.

Applicant argues with respect to the rejection of claims 1, 2, 4, 5, 8-12 and 24 under 35 U.S.C. 102(b) as anticipated by McGee on pages 10-15 of the Remarks. Therein, Applicant contends that “McGee fails to disclosure multiple electrodes at any ‘distal tip’ of his device – not to mention McGee confirming this point” and that “the Office never takes an explicit position as to the precise construction of ‘tip’, nor explains why its construction is more accurate that Applicant’s.” Applicant continues on pages 11-12 that “[n]o dictionary, no prior art reference, none of Applicant’s disclosure, or any conventional of one skilled in the art supports the Office’s implicit construction of ‘tip’ to encompass entire structures extending from a stand-along device” and takes issue with the Office not providing a dictionary or common definition for ‘tip’. 
Applicant, with respect to their own disclosure, discusses the construction of the term “tip” on pages 11-12 of the Remarks. Therein, Applicant contends that paragraphs [0031] and [0032] provide for “element 19 being the ‘tip portion’” and that this “includes the electrodes 22.” Applicant continues in arguing that the Examiner’s prior arguments with respect to the insulator 30 “makes no sense because the surface of the insulator that extends distally within the device is not accessible” and that the portions “that are accessible are part of the distal ‘tip portion’ 19.” Last, Applicant alleges that the Examiner’s argument with respect to the distal electrodes 22 not being the most distal of any element of the head 12 “is factually inaccurate” and “bizarre”. Applicant concludes that “[n]othing in the claim requires that the electrodes extend or fail to extend from the distal tip”, that “[t]he fact that the electrodes extend beyond the distal tip is much different than the absence of electrodes at the distal tip – which is precisely what McGee teaches”, and that “the Office’s argument about the overall dimensions of Applicant’s electrodes is irrelevant.” 

Applicant then further discusses the broadest reasonable interpretation standard on pages 13-15 of the Remarks. Applicant contends that, in applying the cited In re Smith Int’l decision, the “Office’s construction of ‘distal tip’ is inconsistent with Applicant’s usage of this term in its specification” and that “a proper construction confirms that McGee fails to anticipate any of Applicant’s claims” due to the position that “McGee teaches just a single electrode on his distal tip of the elongated body 12.” 
These arguments are not persuasive. 
As a preliminary matter, the Examiner notes that claim 1 presently recites “[a]n electrosurgical device having a distal tip”, “a first pole electrode on the distal tip”, “a second pole electrode on the distal tip”, and “a sensor electrode on the distal tip”. The Examiner has relied upon McGee in the rejection of claim 1 under 35 U.S.C. 102(b). In the rejection, the Examiner 
The Examiner reiterates that careful consideration of Applicant’s disclosure with specific regard to the use of the term “distal tip” in both the Specification and Drawings. Paragraph [0006] sets forth multiple recitations in the Brief Summary of the term “distal tip” with the recitation that the device is “having a distal tip”, and for each of the first pole electrode, second pole electrode and sensor electrode being location “on the distal tip”. [0007] discusses that the device has “a distal tip for creating a lesion” with the first and second pole electrodes “on the distal tip”. These recitations, however, are set forth in the Brief Summary of the invention and not set forth with respect to any reference numerals or figures. These recitations, while useful in establishing that the first pole, second pole and sensor electrodes are each located on the distal tip of the device, fail to inform one of ordinary skill as to what structure or extent of the device/tip is encompassed by the term of “distal tip”. That is, these recitations are not set forth with respect to any specific figure or embodiment, nor include reference numerals or other description to display as to what extent of the structure is encompassed by the term “distal tip”.
Paragraph [0033] of the Detailed Description then discusses the term “distal tip” in reference to the insulators 30 and with “the distal tip of the insulators 30 define the insulative surface 32”. This is not, however, the “distal tip” of the electrosurgical device as set forth in claim 1 on which the electrodes are “on”. At most, this provides insight as to how the term “distal tip” is being used in context to the arrangement of the insulators 30 in figure 3, with such 
The last use of the term “distal tip” appears in [0057] which discusses that “there are two parallel electrodes 22, a first pole electrode 23 and a second pole electrode 24, that are identical in size, and are spaced a distance apart on a distal tip of the above ablation device 10.” This is set forth with respect to the embodiment in figure 14, this figure failing to have reference numerals for the electrodes 22 or the pole electrodes 23/24. Figure 14 displays the reference numerals 12 and 19 with 12 being described as the “head” and 19 being described as the “tip portion”. The Examiner cannot find to what extent the electrodes mentioned in [0057] extend or are otherwise placed on the head 12 or tip portion 19 due to the missing reference numerals.    
Turning to the figures, the Examiner notes that figure 2 shows that the electrodes 22 similarly extend proximally from a distal-most extent to a position away from the distal-most extent on the head 12 and tip portion 19. Figure 4 shows that the electrodes 22 are not the furthest distal extent but, rather, the insulator 32 forms the distal-most extent while the electrodes extend proximally away from the their own distal-most extent. Figures 6 and 7 show the electrode 22 extends from a distal-most extent proximally away from the distal-most extent of the device 12. 
It is, therefore, in view of these displayed structural arrangements in the figures of the various structural locations and extents of the electrodes that the Examiner cannot find Applicant’s allegation that the term “distal tip” cannot be construed to include structure that extends some distance away from the distal-most extent of the tip of the device as persuasive. Rather, the disclosure is broad/vague with respect to what structure is consider the distal tip of the device, and fails to establish any manner of definition that would inform one of ordinary skill 
Next, turning to the plain meaning of the term of “distal tip”, the Examiner is of the position that the proffered interpretation of the term “distal tip” is not inconsistent with what the ordinary and customary meaning of the term would be by those of ordinary skill in the art. While Applicant has gone to lengths undermine the Examiner’s interpretation of the term “distal tip”, this interpretation is further consistent with definitions of the term in the prior art. For instance, US Pat. No. 5,715,817 contemplates a flexible distal tip at 26 that includes a plurality of ring electrodes 48 therealong (See col. 4; 54 “flexible distal tip assembly 26”; see col. 5; 63-64 “flexible tip assembly 26 also contains a plurality of ring electrodes 48”). US Pat. No. 5,354,297 discusses for a “flexible distal […] tip section 14” at col. 5; 24 that includes a plurality of electrodes 44, 46 and 48. US Pat. No. 5,849,028 discusses a distal tip section at 2 that includes a plurality of electrodes therealong (see at least figure 2). 
Therefore, the Examiner cannot find Applicant’s allegation that the interpretation of the term of “distal tip” is limited in such a manner as argued for in the Remarks so as to exclude the inclusion of any additional electrode other than the distal-most electrode on a tip of a device as persuasive. The Examiner maintains that the proffered interpretation of the distal tip of McGee is indeed within the broadest reasonable interpretation of the term when taken in light of the Specification, and does not conflict with the plain meaning of the term when evidenced by the specification, drawing and prior art. 
Then looking to the applied McGee reference, McGee itself contemplates that the “first electrode array e1 to e4 can also include an electrode on the distal tip of the body 12, as FIG. 1 shows” (See col. 4; 36-30). Figure 3 of McGee further displays that the electrode e1 extends 18 to an extent proximal from the distal-most extent. As such, the Examiner cannot find Applicant’s general allegation that the use of the term “distal tip” should be interpreted in such a manner that would exclude the applying of McGee against the instant claims. Rather, the Examiner’s interpretation and application is well within what would be appreciated by one of ordinary skill in the art as the plain meaning of the term “distal tip”. Such is evidenced, again, by the rationale set forth above and specifically the multiple cited prior art references that describe the term “distal tip” as being materially more than the distal facing surface of the distal end of a medical device as appears to be alleged by Applicant. The Examiner has further failed to find a special definition in Applicant’s own disclosure that would preclude such an interpretation. If Applicant desires a narrower structural interpretation of the placement of each of the first pole electrode and second pole electrode on the distal tip of the electrosurgical device, limitations to such an effect should be added to the claim(s) so as to distinguish over the proffered interpretation of McGee.
Applicant further argues with respect to the rejection of claims 13-16 under 35 U.S.C. 102(b) as anticipated by Falwell on pages 15-16 of the Remarks. Therein, Applicant contends that “Falwell fails to disclose an electrosurgical device having a distal tip that includes a first pole electrode, a second pole electrode, and an electrode gap adjustment mechanism.” Applicant alleges that “Falwell never teaches a second pole electrode at a distal tip of his device”, that “Falwell never teaches an electrode gap adjustment mechanism at a distal tip of his device”, that “both electrodes 62 and 12 are longitudinally spaced along the length of a shaft 14 from the distal tip 64”, and that “the distal tip only includes the fixed position electrode 64.” Applicant continues on page 16 in arguing that the Examiner has set forth “an erroneous interpretation of ‘distal tip’ to support the instant rejection.” This is not persuasive.

Applicant further argues with respect to the rejection of claim 18, 19 and 21 under 35 U.S.C. 102(b) as being anticipated by Marchlinski on pages 17-19 of the Remarks. Therein, Applicant contends that “Marchlinski fails to disclose creating a lesion with an electrosurgical device by ablating tissue with first and second electrodes on a distal tip of a handpiece”. Applicant continues that the electrode 16 of Marchlinski “is used for measuring impedance – not ablation” and that the cited portions in col. 5 of Marchlinski make “no reference to electrode 16” being used for both ablation and impedance measurements. Rather, Applicant contends that “the distal tip electrode 10, and the distal tip electrode alone, is responsible for ablation”. 
This is not persuasive. The Examiner again notes that claim 18 requires the limitation of “ablating tissue with the at least first electrode and second electrode placed to greater a lesion therebetween”. At most, the tissue ablation only needs to occur “with the at least first electrode and second electrode placed to create a lesion therebetween”. In other words, the Examiner maintains that ablative energy from the generator, per the noted limitation in claim 18, can be applied via only 
Applicant further argues on pages 17-19 that “Marchlinski never teaches a second electrode on a distal tip of his device”, that at “no times does Marchlinski refer to electrode 16 as being positioned at the distal tip” and that “Marchlinski fails to teach two or more electrodes at a distal tip – for all we know the tip could include longitudinally spaced electrodes not at the distal tip, as depicted in FIG. 1, which is outside the scope of Applicant’s claim.” This is not persuasive.
The Examiner notes that the rejection of claim 18 specifically sets forth the interpretation for the distal tip of “the distal tip being taken as the portion of the device extending from the distal-most extent and extending proximally to a location that includes the electrode 16”. Again, the Examiner points to the above remarks with respect to the interpretation of the term “distal tip” when taken into consideration what one of ordinary skill in the art would consider the plain meaning of the term “distal tip”. This applied interpretation of Marchlinski in indeed consistent with the plain meaning of the term “distal tip”.  As such, the Examiner maintains that the interpretation of the term “distal tip” proffered in the rejection of claims 18, 19 and 21 is indeed proper for at least substantially similar reasoning as set forth above contrary to Applicant’s assertions with respect to Marchlinski. 
While Applicant also contends that the Examiner must “pick a consistent rationale and stick with it”, the citation to col. 8, lines 39-40 was not applied in the rejection of claim 18 (or the interpretation set forth therein with respect to the claim term of “distal tip”). Rather, this citation to col. 8 in the response to arguments was provided to establish context to Marchlinski’s use of the term of “catheter tip”, and that such is not limited to the narrower interpretation allegedly required by Applicant in the Remarks. Thus, the Examiner believes that the above 
Thus, the Examiner maintains that the rejection of claims 18, 19 and 21 under 35 U.S.C. 102(b) as being anticipated by Marchlinski remain tenable for at least the reasoning set forth above.
Applicant sets forth various arguments with respect to dependent claims 20, 22 and 23 under the various grounds under 35 U.S.C. 103 on pages 19-21 of the Remarks. Applicant’s arguments primarily address the alleged deficiency in the rejection of claim 18 and Applicant’s position that such only teaches a single electrode at the distal end of his device. The Examiner, therefore, maintains that each respective rejection of claims 20, 22 and 23 remain tenable in view of the Examiner’s remarks with respect to the rejection of claim 18 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794